Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21036 Name of Fund: BlackRock Municipal Bond Trust (BBK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2007  11/30/2007 Item 1  Schedule of Investments BlackRock Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face State Amount Municipal Bonds Value Alabama - 6.3% $ Birmingham, Alabama, Special Care Facilities Financing Authority, Revenue Refunding Bonds (Ascension Health Credit), Series C-2, 5% due 11/15/2036 $ Birmingham, Alabama, Special Care Facilities Financing Authority, Revenue Refunding Bonds (Ascension Health Credit), Series C-2, 5% due 11/15/2039 Huntsville, Alabama, Health Care Authority Revenue Bonds, Series A, 5.75% due 6/01/2011 (g) Arizona - 4.4% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5% due 12/01/2032 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5% due 12/01/2037 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 6.25% due 5/01/2015 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7% due 5/01/2020 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7.25% due 5/01/2027 California - 8.5% California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series B, 5.875% due 6/01/2046 (m) 57 California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series C, 6.30% due 6/01/2055 (m) California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series D, 7.251% due 6/01/2055 (m) California Health Facilities Financing Authority Revenue Bonds (Sutter Health), Series A, 5.25% due 11/15/2046 California State, GO, Refunding, 5% due 6/01/2032 California State, Various Purpose, GO, Refunding, 5% due 6/01/2034 University of California Revenue Bonds, Series B, 4.75% due 5/15/2038 Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25% due 10/01/2028 Colorado - 0.8% Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Subordinate Lien, Series C, 5% due 11/15/2045 (d) Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.50% due 12/01/2037 District of Columbia - 11.7% District of Columbia Revenue Bonds (Georgetown University), Series A, 6.071% due 4/01/2011 (f)(g)(m) District of Columbia, Revenue Refunding Bonds (Friendship Public Charter School, Inc.), 5.25% due 6/01/2033 (l) Portfolio Abbreviations To simplify the listings of BlackRock Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority EDA Economic Development Authority IDR Industrial Development Revenue Bonds EDR Economic Development Revenue Bonds M/F Multi-Family GO General Obligation Bonds S/F Single-Family HFA Housing Finance Agency VRDN Variable Rate Demand Notes 1 BlackRock Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face State Amount Municipal Bonds Value $ District of Columbia, Tax Increment Revenue Bonds (Gallery Place Project), 5.40% due 7/01/2031 (d) $ District of Columbia Tobacco Settlement Financing Corporation, Asset-Backed Revenue Refunding Bonds, 6.75% due 5/15/2040 Florida - 20.0% Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding Bonds, Series A, 5% due 6/01/2038 Martin County, Florida, IDA, IDR, Refunding (Indiantown Cogeneration Project), AMT, Series A, 7.875% due 12/15/2025 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75% due 11/15/2021 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), 5.625% due 11/15/2012 (g) Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 4.75% due 10/01/2032 (k) Palm Beach County, Florida, HFA, M/F Housing Revenue Bonds (Indian Trace Apartment Project), AMT, Series A, 5.625% due 1/01/2044 (d) Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7.10% due 5/01/2035 Georgia - 3.8% Atlanta, Georgia, Airport Passenger Facility Charge and Subordinate Lien General Revenue Bonds, Series J, 5% due 1/01/2034 (d) Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5% due 11/01/2037 (d) Illinois - 17.7% Bolingbrook, Illinois, GO, Refunding, Series B, 6.196% due 1/01/2036 (c)(m) Centerpoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8% due 6/15/2023 (j) Chicago, Illinois, GO, Refunding, Series A, 5.50% due 1/01/2011 (f)(g) Chicago, Illinois, GO, Refunding, Series A, 5.50% due 1/01/2038 (f) Illinois Financing Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Sub-Series B, 5.375% due 6/01/2035 Illinois Health Facilities Authority, Revenue Refunding Bonds (Lake Forest Hospital), Series A, 5.75% due 7/01/2029 Illinois Municipal Electric Agency, Power Supply Revenue Bonds, 4.50% due 2/01/2035 (c) Illinois State Finance Authority Revenue Bonds (Friendship Village of Schaumburg), Series A, 5.625% due 2/15/2037 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds (McCormick Place Expansion), Series A, 6.03% due 6/15/2035 (f)(m) Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds (McCormick Place Expansion), Series A, 6.05% due 12/15/2036 (f)(m) Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds (McCormick Place Expansion), Series A, 6.06% due 12/15/2037 (f)(m) Indiana - 1.2% AIG SunAmerica, Inc., Bloomington, Indiana, M/F Housing Revenue Bonds (Canterbury House Apartments), Pass- Through Certificates of Beneficial Ownership, AMT, Series 1, 5.90% due 12/01/2034 Kansas - 3.2% Wichita, Kansas, Airport Authority, Airport Facilities Revenue Bonds (Cessna Citation Service Center), AMT, Series A, 6.25% due 6/15/2032 Maryland - 3.3% Baltimore, Maryland, Special Obligation Tax Bonds (Harborview Lot Number 2), 6.50% due 7/01/2031 2 BlackRock Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face State Amount Municipal Bonds Value $ Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), Series B, 6.25% due 7/01/2030 $ Maryland State Health and Higher Educational Facilities Authority, Revenue Refunding Bonds (MedStar Health, Inc.), 5.50% due 8/15/2033 Massachusetts - 0.9% Massachusetts State Water Resource Authority, General Revenue Refunding Bonds, Series A, 5% due 8/01/2041 Michigan - 0.7% Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Henry Ford Health System), Series A, 5.25% due 11/15/2046 Mississippi - 0.7% Mississippi Business Finance Corporation Revenue Bonds (Northrop Grumman Ship System), 4.55% due 12/01/2028 Multi-State - 7.5% Charter Mac Equity Issuer Trust, 7.20% due 10/31/2052 (j) Nebraska - 1.1% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series A, 4.75% due 2/01/2044 Nevada - 1.7% Clark County, Nevada, EDR, Refunding (Alexander Dawson School of Nevada Project), 5% due 5/15/2029 Las Vegas, Nevada, Special Improvement District Number 809 Revenue Bonds (Summerlin Area), 5.65% due 6/01/2023 New Jersey - 11.9% Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center
